Citation Nr: 1745260	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served from December 1980 until December 1986 as a member of the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina that denied service connection for a condition to account for blurred vision.

The Veteran appeared at a videoconference hearing before the undersigned in April 2017.  A transcript has been associated with the claims file.

During the April 2017 hearing, the Veteran submitted private medical records and a statement pertaining to treatment for his eyes, accompanied by a waiver of initial review of such evidence by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted in order to obtain a new VA examination to clarify diagnoses of the Veteran's current eye condition; a medical opinion is also warranted to address nexus to service. 

The Veteran contends that he has a bilateral eye disability that had its onset in, or is otherwise related to his period of active duty service.  Specifically, he avers that during a training exercise, phosphorous blew in his eyes from a flare and such incident is the cause of his current eye condition.

Service treatment records show that in November 1982, while on active duty, the Veteran was treated for bilateral eye exposure to phosphorous, and that he had conjunctival abrasions and experienced reddening and tearing of the eyes.
A September 2011 VA examiner diagnosed the Veteran with hyperopia, astigmatism, and presbyopia, while private treatment records show a December 2013 diagnosis of dry eye syndrome, pinguecilitis, the presence of posterior vitreous detachment, and cataracts.

In correspondence received by the VA in August 2015, the Veteran states that he has "blurred vision, photophobia, sharp eye pain, tearing, dry eye, burning, sensitivity to cold air, and uncontrollable eye lid movements or Blepharospasm." Such symptoms were not reported during the Veteran's September 2011 VA examination.

Also during his April 2017 hearing, the Veteran testified that he has "floaters from the scarring on his eyelids" and that "when he blinks floaters come down".  He stated that it occurs in both eyes and that he sees things moving in his peripheral vision.  See hearing transcript at 8.  It does not appear from the available evidence that such symptoms were previously considered, as blurred vision was the primary complaint.

In light of the foregoing, a new examination is warranted to clarify any and all diagnoses of the Veteran's eye condition with consideration of the additional eye symptoms beyond blurred vision.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran scheduled for a VA eye examination to diagnose any and all current bilateral eye disabilities and to determine whether such conditions are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to, and reviewed by the examiner.  

At the examination, the examiner should take a history from the Veteran of the progression of his eye symptoms. 

The examiner should then review the record and examine the Veteran, and diagnose any and all eye disabilities, to include any scarring of the eyelids or other disability as reported by the Veteran as manifesting in "blurred vision, photophobia, sharp eye pain, tearing, dry eye, burning, sensitivity to cold air, and uncontrollable eye lid movements or Blepharospasm."  

For each eye disability, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to service, to include his in-service bilateral eye injury from phosphorous exposure.  In providing a response, the examiner should consider and discuss the Veteran's lay assertions that he has experienced trouble with his eyes, to include dry eyes, since this in-service injury.  

The examiner should provide reasons for these opinions.  The mere absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




